Exhibit 2.10 WESDOME GOLD MINES LTD. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 WESDOME GOLD MINES LTD. MANAGEMENT’S COMMENTS ON UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOTICE OF NO AUDIT OR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Wesdome Gold Mines Ltd. Condensed Interim Consolidated Statements of Financial Position (Unaudited, expressed in thousands of Canadian dollars) September 30 December 31 Assets Current Cash and cash equivalents $ $ Restricted funds – short-term (Note 8) Receivables (Note 6) Inventory (Note 7) Restricted funds (Note 8) Deferred income taxes Mining properties, plant and equipment (Note 9) Exploration properties (Note 11) $ $ Liabilities Current Payables and accruals $ $ Current portion of obligations under finance leases Income taxes payable 22 22 Obligations under finance leases (Note 12) Convertible 7% debentures (Note 13) Provisions (Note 14) Equity Equity attributable to owners of the Company Capital stock (Note 15) Contributed surplus Equity component of convertible debentures (Note 13) Deficit ) ) Non-controlling interest Total equity $ $ See accompanying notes to the condensed interim consolidated financial statements. -1- Wesdome Gold Mines Ltd. Condensed Interim Consolidated Statements of (Loss) Income and Comprehensive (Loss) Income (Unaudited, expressed in thousands of Canadian dollars) Three Months Ended Sept 30 Nine Months Ended Sept 30 Revenue Gold and silver bullion $ Operating expenses Mining and processing Depletion of mining properties Production royalties Corporate and general Share-based compensation (2 ) Kiena restructuring costs - - Impairment charges (Note 10) - - - (Loss) income from operations ) ) Interest and other income 5 ) 60 Interest on long term debt ) Other interest ) - ) ) Accretion of decommissioning liability ) Write-down of exploration property - - - ) (Loss) income before income tax ) ) Income tax expense (recovery) Current - ) - 11 Deferred ) Net and total comprehensive (loss) income $ ) $ $ ) $ Net and total comprehensive (loss) income attributable to: Non-controlling interest $ ) $ ) $ ) $ ) Owners of the Company ) ) $ ) $ $ ) $ (Loss) earnings and comprehensive (loss) earnings per share Basic (Note 17) $ ) $ $ ) $ Diluted (Note 17) $ ) $ $ ) $ See accompanying notes to the condensed interim consolidated financial statements. -2- Wesdome Gold Mines Ltd. Condensed Interim Consolidated Statements of Total Equity (Unaudited, expressed in thousands of Canadian dollars) Contributed Surplus Capital Stock Share Based Payments Share Repurchases Dillution Gains Equity Component Convertible Debentures Retained Earnings (Deficit) Total Attributable to Owners of the Company Non-controlling Interest Total
